         Case 2:18-cv-00033-SEH Document 62 Filed 12/14/18 Page 1 of 3



John E. Bloomquist
Calli J. Michaels
BLOOMQUIST LAW FIRM, P.C.
220 South Pacific Street
P.O. Box 1418
Dillon, MT 59725-1418
(406) 683-8795
cmichaels@helenalaw.com
         Attorneys for Plaintiffs


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

2-BAR RANCH LIMITED PARTNERSHIP,
a Montana limited partnership, et al.,                              Case No.:
                                                                CV 18-33-BU-SEH
                                    Plaintiffs,

                             v.                                  MOTION FOR
                                                                  SUMMARY
UNITED STATES FOREST SERVICE, et al.,                            JUDGMENT

                                    Defendants.


       Plaintiffs    2-Bar   Ranch      Limited   Partnership   (“Two   Bar   Ranch”),

Broken Circle Ranch Company, Inc. (“Broken Circle Ranch”), and R Bar N

Ranch, LLC (“R Bar N”) (collectively “Plaintiffs”), by and through their

undersigned counsel, move for summary judgment in the above-entitled matter

pursuant to Federal Rule of Civil Procedure 56. As stipulated by the parties, this

case may be decided on the administrative record and no Statement of Undisputed

Facts is necessary under Local Rule 56.1(a). See Doc. 27, at 3 n.1 (“The parties

                                                                                     1
        Case 2:18-cv-00033-SEH Document 62 Filed 12/14/18 Page 2 of 3



agree that fact statements ordinarily required under L. R. 56.1(a) and (b) are not

appropriate in these APA proceedings.”). There are no genuine issues of material

fact, and Plaintiffs are entitled to judgment as a matter of law.

      For the reasons stated in Plaintiffs’ Brief in Support of Motion for Summary

Judgment and the pleadings and supporting documents on file with this Court,

Plaintiffs request summary judgement on Counts 1 through 7 of their Amended

Complaint. Plaintiffs ask the Court to issue relief as follows:

      (1) Reverse the Forest Supervisor’s April 18, 2018 decision to implement

the 1995 Interim Riparian Mitigation Measures and 1996 Allotment Management

Plan on Dry Cottonwood Allotment and remand with instructions for the Forest

Service to apply the interim livestock grazing standards in the 2009 Beaverhead–

Deerlodge National Forest Land and Resource Management Plan (“2009 Forest

Plan”) on Dry Cottonwood Allotment.

      (2)    Set aside those portions of Plaintiffs’ 2018 Annual Operating

Instructions that required Plaintiffs to comply with the 1995 Interim Riparian

Mitigation Measures and 1996 Allotment Management Plan.

      (3)   Set aside the 2016 Notice of Noncompliance and 2017 Notice of

Noncompliance based on their use of unlawful allowable use standards and failure

to comply with due process.



                                                                                2
        Case 2:18-cv-00033-SEH Document 62 Filed 12/14/18 Page 3 of 3



      (4)   Reverse the Forest Supervisor’s June 5, 2018 decision denying

Plaintiffs’ request for fees and expenses under the Equal Access to Justice Act, and

remand with instructions for the Forest Supervisor to award Plaintiffs’ fees and

expenses for their successful appeal of the Forest Service’s decision to suspend a

portion of their term grazing permits.



      RESPECTFULLY submitted this 14th day of December, 2018.


                                         /s/ Calli J. Michaels
                                         John E. Bloomquist
                                         Calli J. Michaels
                                         BLOOMQUIST LAW FIRM, P.C.
                                                Attorneys for Plaintiffs
                                                Two Bar Ranch, Broken Circle
                                                Ranch, and R Bar N




                                                                                  3
